Name: Commission Regulation (EEC) No 3393/86 of 5 November 1986 amending Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  Africa;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31986R3393Commission Regulation (EEC) No 3393/86 of 5 November 1986 amending Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector Official Journal L 311 , 06/11/1986 P. 0016 - 0016 Finnish special edition: Chapter 3 Volume 22 P. 0039 Swedish special edition: Chapter 3 Volume 22 P. 0039 *****COMMISSION REGULATION (EEC) No 3393/86 of 5 November 1986 amending Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the Common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1335/86 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2730/81 (3), as last amended by Regulation (EEC) No 2877/85 (4), established a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector; Whereas, in the light of the most recent information available to the Commission on the trade practices followed by the importing countries concerned and the official nature of the agencies in question, this Regulation should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EEC) No 2730/81, the list of issuing organizations shall be modified with regard to Jordan and Tunisia as follows: 1.2 // Importing country // Issuing organization // 'Jordan // Civil Service Consumer Corporation Ein Ghazal - Amman PO box 9706 Amman // // Jordan Armed Forces-HQ Abdali - Amman PO box 79 Amman // // Jordan Dairy Company Rusa' yfi - Zarqa PO box 45 Rusa' yfi PO box 6474 Amman // // Ministry of Supply Amman - Shmeisani PO box 830 Amman // // Military Consumer Corporation Amman-Jebel Al Weibdeh PO box 9030 Amman // Tunisia // Centrale LaitiÃ ¨re Tunisie lait SA 4040 Sidi Bou Ali // // Office des Terres Domaniales Direction de la Production Animale 43 rue d'Iran Tunis // // SociÃ ©tÃ © tunisienne de l'industrie laitiÃ ¨re 24, avenue de France Tunis' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 119, 8. 5. 1986, p. 19. (3) OJ No L 272, 26. 9. 1981, p. 25. (4) OJ No L 277, 17. 10. 1985, p. 12.